Citation Nr: 0108349	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, or, 
alternatively, for a disability due to undiagnosed illness 
manifested by blood in the stools.

2.  Entitlement to service connection for acquired 
psychiatric disorders (other than post traumatic stress 
disorder (PTSD)), or, alternatively, for a disability due to 
undiagnosed illness manifested by upper body weakness, 
headaches, and psychiatric problems.

3.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June to August 1985, 
from June to August 1986, and from October 1986 to June 1992.  
There is of record a PGW CHECKLIST PRIOR TO TRANSFER TO APO 
dated September 18, 1996, on which it is indicated that 
service in SWA (Southwest Asia) from February to May 1992 was 
verified.  There is no other documentation in the claims on 
which such verification might be confirmed.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that denied the above claims.  
The RO in No. Little Rock, Arkansas, currently has 
jurisdiction of the veteran's claims.  In August 1998, the 
Board denied the claims.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In November 2000, counsel for the veteran and VA filed a 
Joint Motion to Vacate the Decision of the Board of Veterans' 
Appeals, In Part, To Remand the Decision, In Part, and To 
Stay Further Proceedings.  The parties moved the Court to 
vacate that portion of the August 1998 Board decision that 
denied entitlement to service connection for hemorrhoids, or, 
alternatively, for a disability due to undiagnosed illness 
manifested by blood in the stools; entitlement to service 
connection for acquired psychiatric disorders (other than 
post traumatic stress disorder (PTSD)), or, alternatively, 
for a disability due to undiagnosed illness manifested by 
upper body weakness, headaches, and psychiatric problems; and 
entitlement to an increased disability rating for service-
connected peptic ulcer disease, and to remand those issues 
for further consideration.  An Order of the Court dated in 
November 2000 granted the motion and vacated that part of the 
Board's decision, remanding the claims for further 
consideration.


REMAND

Additional evidentiary development is needed pursuant to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Potentially relevant 
medical records have not been obtained by the RO.  The 
veteran reported that he was treated for an ulcer while 
stationed in Korea in 1991.  Although there is an inpatient 
treatment record cover sheet showing hospitalization at the 
121st Evacuation Hospital in Seoul, Korea, for peptic ulcer 
disease in April 1991, the actual treatment records are not 
associated with the claims file.  Therefore, the RO should 
make arrangements to obtain these records from the National 
Personnel Records Center. 

Currently, the veteran's VA treatment records dated from 1992 
to 1998 have been associated with the claims folder.  Any 
more recent VA records could prove relevant to the claims, 
and should be requested on remand.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record which must be considered).  Any pertinent 
private treatment records of the veteran dated since his 
separation from service should also be requested.     

Further, VA examinations would be beneficial in assessing the 
diagnosis and/or etiology of any current disabilities 
manifested by blood in the stools and upper body weakness, 
headaches, and psychiatric problems.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  The examinations should include all necessary 
and appropriate diagnostic tests, and should include full 
review of the claims folder.  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.

Concerning the claim for an increased rating for peptic ulcer 
disease, VA regulations require that a physical examination 
be conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (2000).  It is necessary to provide the veteran a 
VA examination to evaluate the current severity of his 
service-connected peptic ulcer disease since he has indicated 
that this condition has worsened since his most recent VA 
examination in 1995.  See Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997).  

Finally, in the November 2000 Joint Motion, the parties found 
that a claim seeking entitlement to service connection for a 
psychiatric disorder as secondary to service-connected peptic 
ulcer disease was still pending on the basis of testimony 
presented by the veteran at a personal hearing at the RO in 
March 1998.  This claim had been referred to the RO for 
appropriate action in the Board's August 1998 decision.  
Regardless, the parties to the Joint Motion noted that the 
veteran testified that his VA treating psychiatrist told him 
that his depression and anxiety were secondary to his ulcer 
disease, and that he should be notified that he should submit 
this evidence in support of his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §5103); 38 C.F.R. § 3.103(c)(2) (2000).  Appropriate 
action should be undertaken on remand.

Accordingly, while the Board regrets the delay, these claims 
are REMANDED to the RO for the following:

1.  Contact the National Personnel Records 
Center and any other indicated agency and 
request copies of the veteran's complete 
service medical records, to include all 
clinical records and any reports of 
hospitalization for treatment for peptic 
ulcer disease in 1991 at the 121st Evacuation 
Hospital in Seoul, Korea.  

2.  Request that the veteran provide a 
list of those from whom he has received 
private medical treatment since his 
discharge from service, to include those 
from whom he has received treatment for 
blood in his stools, upper body weakness, 
headaches, psychiatric problems, and 
service-connected peptic ulcer disease.  
The veteran should provide the complete 
names, addresses, and approximate dates 
of treatment, and signed releases so the 
RO may request his treatment records.  
Associate all records received with the 
claims file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran and his representative so 
that he may obtain and present his 
treatment records, in keeping with his 
ultimate responsibility to present 
evidence in support of his claims.

3.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for blood in his 
stools, upper body weakness, headaches, 
psychiatric problems, and service-
connected peptic ulcer disease since 
1998.  When the veteran has provided this 
information, obtain and associate with 
the claims file all VA treatment records 
referenced by the veteran.  If a facility 
from which records are requested does not 
have any records, or the records have 
been transferred to another location, 
that information should be provided to 
the RO so that appropriate follow-up may 
be made.

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, afford the veteran an 
appropriate VA examination in order to 
determine the exact nature of any current 
disability manifested by blood in the stools.  
The claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the examiner is 
asked to indicate that he or she has reviewed 
the claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested by 
blood in the stools.  The examiner should 
specifically indicate whether or not 
blood in the stools is a symptom of a 
diagnosed disability, including 
hemorrhoids, or is attributable to an 
undiagnosed illness.  All necessary tests 
in order to determine the correct 
diagnosis as determined by the examiner 
are to be done.  If no such disorder is 
found, the examiner should so state. 

If there are any objective indications of 
blood in the stools that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner should also render and 
opinion concerning the date of onset and 
etiology of any current disability 
manifested by blood in the stools.  Is it 
as least as likely as not that any 
current disability manifested by blood in 
the stools was incurred during service 
and/or is related to an in-service 
disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

5.  Afford the veteran an appropriate VA 
examination(s) in order to determine the 
exact nature of any current disability(ies) 
manifested by upper body weakness, headaches, 
and psychiatric problems.  The claims folder 
and a copy of this remand are to be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) is asked 
to indicate that he or she has reviewed the 
claims folder. 

The examiner(s) should render diagnoses 
of all current disabilities manifested by 
upper body weakness, headaches, and 
psychiatric problems.  The examiner(s) 
should specifically indicate whether or 
not upper body weakness, headaches, and 
psychiatric problems are symptoms of a 
diagnosed disability(ies), or are 
attributable to an undiagnosed illness.  
All necessary tests in order to determine 
the correct diagnoses as determined by 
the examiner(s) are to be done.  If no 
such disorders are found, the examiner(s) 
should so state. 

If there are any objective indications of 
upper body weakness, headaches, and 
psychiatric problems that cannot be 
attributed to any organic or 
psychological cause, the examiner(s) 
should so state.  The examiner(s) should 
identify any abnormal symptoms, abnormal 
physical finding, and abnormal laboratory 
test results that cannot be attributed to 
a known clinical diagnosis.  

The examiner(s) should also render and 
opinion concerning the date of onset and 
etiology of any current disability(ies) 
manifested by upper body weakness, 
headaches, and psychiatric problems.  Is 
it as least as likely as not that any 
current disability(ies) manifested by 
upper body weakness, headaches, and 
psychiatric problems was incurred during 
service and/or is related to an in-
service disease or injury?

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the examiner's 
conclusions.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the condition(s) at issue, such 
testing or examination is to be 
accomplished prior to completion of the 
examination report(s).

6.  Afford the veteran a comprehensive VA 
examination to ascertain the current 
severity of his service-connected peptic 
ulcer disease.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed necessary 
by the examiner are to be performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected peptic ulcer disease.  
The examiner should state whether the 
veteran has impairment of health 
manifested by anemia and weight loss, and 
if so, to what extent; recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; pain only partially 
relieved by standard ulcer therapy; 
periodic vomiting; or recurrent 
hematemesis or melena.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2000).

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
evaluate the condition in issue, such 
testing or examination is to be 
accomplished.

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  

8.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative, if any, should be 
provided a supplemental statement of the 
case.  

9.  Finally, formally develop and 
adjudicate the informal claim raised by 
the veteran at his March 1998 personal 
hearing requesting entitlement to service 
connection for a psychiatric disorder as 
secondary to service-connected peptic 
ulcer disease.  Appropriate evidentiary-
medical development should be undertaken, 
including notifying the veteran that he 
should submit a statement from his VA 
treating psychiatrist relating his 
depression and anxiety to his ulcer 
disease.  The veteran should be provided 
notice of the RO's decision regarding 
this claim, to include notice of his 
appellate rights.  If the veteran files a 
timely notice of disagreement, prepare a 
statement of the case on the issue of 
entitlement to service connection for a 
psychiatric disorder as secondary to 
service-connected peptic ulcer disease 
that includes a summary of the evidence 
and a summary of the applicable laws and 
regulations, with a discussion of how the 
laws and regulations affect the 
determination.  Notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of this 
claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


